Title: To George Washington from George Clinton, 1 September 1780
From: Clinton, George
To: Washington, George


                        
                            Dear Sir.
                            Pokeepsie Sepr 1st 1780
                        
                        I am favored with your Excellency’s Letter of the 27th Ulto and am much obliged by your Attention to my
                            Application, thro’ Genl Schuyler, in ordering Coll Malcom’s Corps to the Defence of the frontiers—every Measure in my
                            Power will be taken to expedite his march and he has my orders to relieve the Garrison of Fort Schuyler, without the
                            least delay, by the Levies raised last Spring for the Defence of the Frontiers whose Times of Service will not expire
                            before the first Decr next—It will take some considerable Time however to collect them as they are posted at different
                            & remote Parts of the frontiers: but I would fain hope that the Discontents of the present Garrison will subside
                            when they are informed that Measures are taken to relieve them. I have directed Coll Malcom to proceed immediately to
                            Albany and take the necessary Measures for collectg as large a Supply of Provision for Fort Schuyler as can be spared (and
                            for which Purpose he has Warrants of Impress) that he may avail himself of an escort by the Troops, intended to Garrison
                            that Post.
                        I shall take the earliest Opportunity of communicating to the Legislature (who are required to meet at this
                            Place the 4th Inst.) your Excellency’s Letter of the 27th Ulto together with the several Letters from the Committee of
                            Congress on the Subject of Supplies for the Army—the State Agent will in the mean time have my Directions to make every
                            exertion in his Power for affording them immediate Relief.
                        I take the liberty of enclosing (confidentially) for your Excellency’s perusal a Copy of the Proceedings of
                            the Convention of Committees from the States of Massachusetts Bay Connecticut & New Hampshire; in which I am happy
                            to find, even at this late hour, Sentiments, which if generally adopted cannot fail of doing much good and I believe I may
                            venture to assure you, Sir, that (as the most sensible among us have from the beginning of the Contest foreseen the
                            consequences of temporary Expedients) they will meet the chearful approbation of this State. I have the Honor to be with
                            perfect Respect & Esteem, Dear Sir Your Excellency’s most obedt Servt
                        
                            Geo: Clinton

                        
                     Enclosure
                                                
                            
                                 3 August 1780
                            
                            At a Meeting of the Committees appointed by the States of Massachusetts Bay, Connecticut New Hampshire
                                convened at Boston on Thursday the Third Day of August in the year of our Lord one thousand seven hundred and eighty.
                            
                                
                                    
                                    
                                    
                                    Present
                                    
                                    
                                
                                
                                     
                                    The honble Thomas Cushing Esqr.
                                     
                                    
                                     
                                    from the State of
                                
                                
                                    
                                    Nathaniel Gorham Esqr.
                                    
                                    
                                    
                                    Massachusetts Bay
                                
                                
                                    
                                    John Lowell Esqr.
                                    
                                    
                                    
                                    
                                
                            
                            The honble Jesse Root Esqr. from the State of Connecticut.
                            The honble John Langdon Esqr. from the State of New Hampshire.
                            The State of Rhode Island were notified of the Convention, approved the Measure and appointed a
                                Commissioner: but by some Means he was prevented from attending.
                            The Commissioners, present, pruduced their several Appointments which are as follows. (present).
                            After communication of the Powers as above the Convention made Choice of the honble Thomas Cushing Esqr.
                                for their President and Henry Alline as Clerk; and then proceeded to consult and advise upon the Means necessary to be
                                imployed by the States they represent, to comply with the Requisitions of Congress and of their Committee of
                                cooperation at Headquarters, and to carry on and render effectual the Operations of the present Campaign; and having
                                adjourned from Day to Day until the ninth Day of August instant, agreed & resolved to recommend to their
                                respective States the following Measures.
                            1st That notwithstanding these States have ordered the number of Men required of them and made great
                                exertions to raise them, and the greater part of them are already gone on to the Army: yet as the intended Operations
                                of the present Campaign will not admit of any diminution of the force required—it is earnestly recommended to the
                                several States represented in this Convention to cause their compliment of men to be immediately completed.
                            2dly That in order to preserve Uniformity in the Purchases in the different States aforesaid, and to
                                prevent irregularity and disappointment in procuring and forwarding the Supplies to the Army. Resolved That it be
                                recommended to the supreme Executives of each State to direct the Persons at the Head of the purchasing Department in
                                them respectively, to correspond with each other, and as often as once every Month, to inform each other of the
                                Purchases they have made, what they have sent on; and what they will be able to furnish in the run of a Month with the
                                average Price they give.
                            3dly Resolved that it be recommended to the several States aforesd as a Measure necessary, that they
                                transport their Quota of the Supplies required to the Army, or wherever the Commander in Chief, or other proper
                                Officer, shall direct, for the present, and until other Means of Conveyance are provided, and charge the same to the
                                United States, and to give Information thereof to the Commander in Chief and the Committee of Cooperation.
                            4th Resolved That it be recommended to the several States to impower the Chief Officer of the American
                                Troops serving with the allied Army, to take prudent Measures to prevent any Imposition or Frauds being practised by
                                People bringing Provision &c. to market, at the Army, by extorting exorbitant Prices, or otherways, and to
                                issue such Orders from time to time as may have a Tendency to induce People to bring plentifully to Market and to sell
                                at reasonable Prices.
                            5thly Resolved That it be recommended to the several States, that have Acts laying an Embargo on the
                                Transportation of Articles, by Land, from one State to another, to repeal them, as being unnecessary and tending
                                rather to injure, than serve the common Cause we are engaged to support and maintain, to continue Embargo’s on
                                Provision by Water, and that particular care be taken to prevent all illicit Trade with the Enemy.
                            6thly It is considered to be of great Importance that the old continental Bills should be sunk agreeable
                                to the Resolution of Congress in order to support the public Credit; and that all the States should adopt effectual
                                Measures for that Purpose. Therefore Resolved to recommend to our respective States to sink the Quota of the said
                                Bills assigned them, by Taxation as far as possible; and in case the whole cannot be sunk within the Time limited by
                                that Means, that the States employ such other effectual Measures for the purpose as shall be most agreeable to them.
                            That each State immediately inform Congress of the Measure they have taken: which were adopted in full
                                confidence & expectation of the other States complying with the Resolution of Congress which will be rendered
                                extensively beneficial, only by the cooperation of all, and may be totally defeated by the failure of any.
                            7th Resolved to recommend to each of these States as a necessary Means to support the credit of the new
                                Bills: immediately to establish Funds for sinking annually at least one sixth Part of the Bills they shall emit
                                pursuant to the Resolution of Congress and that the Tax for raising a fund for the first year be paid in Silver and
                                Gold or the Produce of the Country—the other five years to be paid in Silver & Gold on the specific Bills, not
                                to be reissued that the credit of the Paper Bills must rest upon the Funds provided for their redemption—As in our
                                Opinion every attempt to support their credit by forcing them into circulation tends to defeat the Purpose &
                                to depreciate them.
                            8th Resolved to recommend to the States aforesaid, not to emit any more Bills on their own particular
                                credit And in no case to have in circulation, at any one time, of both State and new continental Bills, more than the
                                quantity assigned them by the Resolution of Congress.
                            9th Resolved that it be recommended to the States aforesaid that whenever any Soldier or Seaman belonging
                                to any of the said States passing through another State shall fall sick and be in want (where he cannot be
                                conveniently sent to a public Hospital) the Selectmen and Overseers of the Poor of the Town in which he shall so fall
                                sick &c. shall take care to provide for him necessary Physick and Nursing at the expence of the State to which
                                he belongs, keeping a particular account of the expences, and have the same subscribed by said Soldier or Seaman, with
                                a Certificate of the State, Town, Regiment & Company or Vessel to which he belongs whenever it can be done;
                                which account shall be adjusted and paid in the first instance by the State in which he fell sick, and be reimbursed
                                by the State to which he belongs.
                            10th Resolved that it be recommended to the States aforesaid to use proper caution to prevent any
                                improper Articles of Intelligence being communicated to the Enemy thro’ the Channel of News Papers or otherwise, to
                                the prejudice of public Measures.
                            11th Resolved that it be recommended to the States aforesd that whenever any Levies of Men are called for
                                from said States, the Men procured or hired by one State or their Subjects from another without the License of the
                                State to which the Man belongs shall be counted to the Quota of the State to which he belongs in like manner as
                                Soldiers raised for the continental Army.
                            12th Although in the Opinion of this Convention, no exertions ought to be spared on the part of these
                                States to facilitate and carry into execution the Measures adopted for the present Campaign: yet they conceive it to
                                be essential to our final Safety, to the establishment of public Credit, and to put a speedy and happy issue to the
                                present calamitous War, that the Union of these States be fixed in a more solid and permanent Manner—That the Powers of
                                Congress be more clearly ascertained and defined, and that the important national Concerns of the United States, be
                                under the Superintendency and Direction of one supreme Head—That the proper Estimates of our public Wants be
                                seasonably made, and the necessary Resourses provided and regularly & oeconomically drawn forth and expended.
                            To that end.
                            Resolved that it be recommended to the States aforesaid to impower their Delegates in Congress to
                                confederate with such of the States as will accede to the Confederation proposed by Congress, and that they invest
                                their Delegates in Congress with Powers competent for the Government and Direction of all those common and national
                                Affairs, which do not, nor can come within the Jurisdiction of the Particular States and that the States aforesaid
                                represent to Congress the importance and necessity of their so doing—That they form a permanent System, establishing
                                proper Boards, Officers and Regulations for the Direction of the several Departments necessary to be executed under
                                    Congress, to the end that proper estimates of the public Wants may be seasonably made and
                                sufficient funds of money provided for answering the same from the States, or by foreign loans, procured on the credit
                                of the United States, that the Resourses of the Nation may be regularly drawn forth and oeconomically expended And
                                that the States be seasonably called upon for Supplies of Men and Money for filling the public Magazines and the
                                establishment of an Army during the War.
                            13th Resolved that it be recommended to the States aforesaid to request of Congress, in order to prevent
                                such Embarrassments and Expence, as the States have labored under in furnishing Supplies for the present Campaign,
                                happening again—That effectual Means be immediately imployed to fill the public Magazines and to raise Men to fill the
                                continental Battalions, for the War by the first of January next—And it is further recommended that in case the War
                                continues, and Congress should not take Measures for the Purpose, and notify the States aforesaid by the first of
                                November next, that the said States do at all Events furnish their Quota of Men and Provisions, and charge the same to
                                the United States—And to preserve Uniformity in the Measures which may be necessary to be taken by these States in
                                common with each other; this Convention recommend a Meeting of Commissioners from the several States, to be held at
                                Hartford on the 2d Wednesday of November next and invite the State of New York and any others to join with them that
                                shall think proper.
                            Resolved that the Proceedings of this Convention be sent to the States of Rhode Island and New York with
                                a Letter from the President desiring their concurrence in the Measures agreed upon if they approve thereof.
                            
                                Thomas Cushing President
                                (Copy)
                            
                        
                        
                    